Citation Nr: 0019080	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1954 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to 
special adaptive housing or special housing adaptation grant.


REMAND

The appellant contends, in essence, that he is entitled to VA 
assistance in modifying his home to allow use of his VA 
prescribed wheelchair and Tricart.  He argues that his 
service connected disabilities are responsible for his 
inability to ambulate independently on a regular basis.  

The appellant is currently in receipt of a total disability 
evaluation for his hypertension with coronary artery disease, 
status post stent placement times five.  In pertinent part, 
he is also service connected for residuals of cerebrovascular 
accident with minimal left hemisensory loss, and 
osteoarthritis of the dorsolumbar and cervical spines, 
calcific periarthritis of the left hip, and bicipital 
tendonitis of both shoulders.  He also has non- service 
connected disability of arthritis of the hands, knees and 
right hip.  In this regard, it must be emphasized that when 
service connection was denied for arthritis of the knees and 
right hip in November 1976, it was on the basis that recent 
x- rays had failed  to show significant degenerative disease 
in these joints.  This may not be the case currently. 

The medical evidence of record includes an August 1978 letter 
from VA Chief of Rheumatology which indicates that, at that 
time, the appellant's joint disease of the left hip and 
shoulders resulted in loss of "some function."  Overall, 
his musculoskeletal disease, which also included his non- 
service connected disability of the knees and right hip, 
caused him to "struggle against pain for every degree of 
motion he [was] able to maintain."  The more recent evidence 
includes an October 1998 rehabilitation medicine consultation 
which reveals his complaint of shortness of breath after 
walking 10 to 15 feet, right lower extremity buckling, and 
dizziness due to multiple medications which interrupted his 
ability to complete his activities of daily living.  The 
examiner, who noted both his service connected and non- 
service connected disabilities, gave opinion that a Tricart 
was "medically indicated."  He has not been afforded recent 
VA compensation and pension examination.

In applying for a certificate of eligibility for assistance 
in acquiring specially adapted housing, the appellant has the 
burden of showing that he has permanent and total service 
connected disability due to: 1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss of use of one lower extremity; or 3) the loss, or 
loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 1991); 38 
C.F.R. § 3.809(b) (1999).   The term "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (1999).

Additionally, in the event entitlement to specially adapted 
housing is not established, the appellant may still qualify 
for a special home adaptation grant.  This benefit requires 
that the appellant establish his permanent and total service-
connected disability either results in blindness in both eyes 
with 5/200 visual acuity or less, or involves the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) 
(West 1991); 38 C.F.R. § 3.809a(b) (1999).

The Board's review of the evidence reveals that the appellant 
uses a wheelchair and Tricart to assist him in ambulation.  
The medical evidence shows that he was prescribed his 
Tricart, in part, due to dizziness from multiple medications 
and right leg buckling.  The available medical information is 
insufficient for making a determination as to whether his 
service- connected disabilities, to include his organic 
disease, are productive of impairment which equals loss of 
use of one or both lower extremities.  Therefore, the Board 
is of the opinion that VA examination, to include by 
cardiology, orthopedic and neurology evaluations, is 
warranted.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1.  The RO should take the necessary steps to 
obtain all current VA clinical records, both 
inpatient and outpatient, and associate such 
records with the claims file.

2.  The appellant is hereby informed of his right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  Thereafter, the appellant should be afforded 
VA examination in order to, first, identify all 
joints affected by degenerative joint disease, 
and, second, determine whether his service- 
connected disabilities are productive of 
impairment which equals loss of use of one or both 
lower extremities that precludes locomotion 
without the aid of an assistive device. The 
examiner should review the contents of the claims 
file, and obtain relevant history from the 
appellant.  Following the examination, the 
examiner should express opinion on the following 
questions:  

a) What are the joints affected by 
degenerative joint disease?

b) Whether it is least as likely as not 
that service-connected disability results 
in "loss of use" of both lower extremities 
so as to preclude locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair?

c) If no, whether it is least as likely as 
not that service-connected disabilities 
result in the loss or loss of use of one 
lower extremity together with residuals of 
a service connected organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of an assistive 
device?

d) If no, whether it is least as likely as 
not that service-connected disabilities 
result in loss of use of one lower 
extremity together with the loss or loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of an assistive device?

The claims folder should be made available to the 
examiners.

4.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination(s) without good cause, his claim may 
be denied or rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

5.  Following completion of the above, the RO 
should readjudicate the issue of entitlement to a 
certificate of eligibility for financial 
assistance in acquiring specially adapted housing 
or a home adaptation grant.  As part of this 
readjudication, the RO should determine all the 
joints affected by the service connected 
degenerative joint disease.  Consideration should 
be given to all of the evidence of record and any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




